UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6290



FLOYD GLENN WILLIAMS,

                                            Plaintiff - Appellant,

          versus


BISHOP L. ROBINSON, Secretary Department Pub-
lic Safety & Correctional Services,

                                             Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
3752-AMD)


Submitted:   July 10, 1997                 Decided:   July 23, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Floyd Glenn Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Floyd Williams appeals from a district court order dismissing

without prejudice his 42 U.S.C. § 1983 (1994), complaint based on

Williams' failure to comply with the court's prior orders directing

him to amend his complaint. Because Williams may proceed with this

action by amending his complaint as directed, his appeal is inter-
locutory and not subject to appellate review under Domino Sugar
Corp. v. Sugar Workers Local 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).   Accordingly, we dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                 2